Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.
 
Response to Arguments
3.	Applicants’ arguments with respect to claims has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 6 September 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 3-6, 8 and 14-16 under 35 U.S.C. 103 as being unpatentable over CN104716330 (hereafter CN ‘330) in view of KR20130078646 (hereafter KR ‘646), and further in view of JP 2006-244949 (hereafter JP ‘949) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN105789559 (hereafter CN ‘559) in view of CN102162154 (hereafter CN ‘154), and further in view of CN104716330 (hereafter CN ‘330).
Claim 3:	CN ‘559 discloses a negative electrode of a lithium secondary battery comprising lithium metal and a skeleton material, the skeleton material being an electrically conductive material, specifically carbon foam (corresponding to a three-dimensional porous current collector), the negative electrode being configured in three dimensions, the three dimensions being a cylinder, a cone, a cuboid, a cube, a frustrum, a prism, or a pyramid. Examples of the electrically conductive material (paragraph [0010]) may include foamed carbon, carbon nanotube, graphene, microporous carbon, a hollow carbon sphere which obviously encompass carbon fibers (paragraphs [0008]-[0020]). See also entire document.
CN ‘559 does not disclose a method for preparing the three-dimensional porous current collector comprising: 
preparing a raw material made from cotton by washing, drying, rolling, and slicing;
carbonizing the raw material by calcination in a protective atmosphere at 800 to 1200°C for 30 minutes to 5 hours to obtain a carbonized material;
activating the carbonized material by first soaking in a series of activating agents selected from KOH and NaOH with a concentration of 0.005 M to 10 M; 
and then drying and calcining in the protective atmosphere at 400 to 900 °C at a heating rate of 1to 10 °C/min for 20 min to 6 h to obtain an activated material:
washing the activated material, first with diluted hydrochloric acid or dilute sulfuric acid, then with deionized water and ethanol several times, and drying to obtain the hollow carbon fibers.
CN ‘154 discloses a hollow carbon fiber and a method for its production. The carbon fiber (which obviously encompassed cotton) may support a catalyst, producing hollow carbon fibers from polyacrylonitrile, The carbon fibers are heated up to 800 oC by inert gas (equivalent to a protective atmosphere) for 1-2 hours (which falls within the recited range of 30 min to 5 hr) followed by heating to 700-1100 oC (which encompasses the recited range of 400 to 900 oC) and passing through an activating treatment of 1-2 hr (which encompasses the range of 20 min - 6 hr) with an activating agent, the activating agent being sodium bicarbonate. Further, in the absence of unexpected result or a showing of criticality, it would have been within the skill of one having ordinary skill in the art to select any deactivating agent
CN ‘254  discloses a method for producing the hollow carbon fibers by the method of post-carbonization activation, whereby raw materials are washed, dried, rolled, sliced, and heating is stopped after carbonization is completed, the passage of shielding gas is maintained, the reaction furnace is allowed to cool down to room temperature, and then after activation calcined at 400-900 oC at a temperature ramp rate of 1-10 oC/min under a protective atmosphere for 20 min-6 hr. 
In the absence of unexpected result or a showing of criticality, it would have been within the skill of one having ordinary skill in the art to remove the activated sample after the end of activation, washing with dilute hydrochloric acid or dilute sulfuric acid followed by several repeated washed with deionized water and ethanol, so to remove impurities and improve product quality. In the absence of unexpected result or a showing of criticality, it would have been within the skill of one having ordinary skill in the art to select any activating agent including KOH and NaOH that is capable of activating the raw material. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current collector of CN ‘559 by incorporating the method steps of CN ‘154.
One having ordinary skill in the art would have been motivated to make the modification to provide a simple preparation process that would have provided a good product performance, high yield, no pollution, and low comprehensive cost (paragraph [0007]). 
The CN ‘559 combination does not disclose that each hollow carbon fiber has a diameter of 3 to 20 µm, and a wall thickness of 1to 3 µm, and that the current collector has an areal pore volume of 0.01 to 0.03 cm3/cm2.
CN ‘330 discloses a three-dimensional current collector for an anode (i.e. a negative electrode) of a metal secondary battery (CN ‘330 discloses a three-dimensional porous copper current collector composed of nanofibers, which has porous structure and is used to load metal (e.g., lithium) anode, wherein the secondary battery uses one or more metals selected from lithium, sodium, potassium and magnesium as anodes), comprising:
	a plurality of fibers that are intertwined to form interstitial pores among the plurality of fibers; 
wherein each fiber has a diameter of 3 to 20 µm (5-30 µm), and a wall thickness of 1 to 3 µm (see e.g. claim 2 and Summary of the Invention, paragraph 3);
the current collector has an areal pore volume of 0.01 to 0.03 cm3/cm2 (0.001 – 0.01 cm3/cm2) (see e.g. claim 2 and Summary of the Invention, paragraph 3), and
the interstitial pores of one or more of the plurality of fibers provide support for anode metal. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional current collector of the CN ‘154 combination in light of the teaching of CN ‘330.
One having ordinary skill in the art would have been motivated to make the modification to provide a three-dimensional current collector that would have suppressed the formation of lithium dendrites, thus providing a safe and long-life secondary battery.
Claim 4:	The rejection of claim 4 is as set forth above in claim 3 wherein CN ‘559 discloses a carbon fiber, which has been construed as encompassing a cotton fiber, and an inert gas (protective) atmosphere, which has been construed as encompassing any inert gas including argon, helium, nitrogen, and mixtures there.

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729